EXHIBIT 10.1


SEPARATION AGREEMENT

        THIS SEPARATION AGREEMENT is made and entered into as of this 4th day of
May, 2005 (the “Effective Date”) by and between Donnie N. Lamb (the
“Executive”), and Champps Entertainment, Inc., a Delaware corporation (the
“Company”)

        WHEREAS, the Executive has been employed by the Company as its Senior
Vice President – Chief Operating Officer; and

        WHEREAS, effective May 6, 2005 the Executive will have ceased his
employment with the Company; and

        WHEREAS, the Executive and the Company desire to settle fully and
finally all matters between them to date, including, but in no way limited to,
any issues that might arise out of the Executive’s employment or the termination
of his employment;

        NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

    1.        Resignation; Severance Benefits.

    (a)        The Executive will resign his employment with the Company and all
of its subsidiaries effective May 6, 2005. On the next regularly scheduled pay
date, the Company will deliver to the Executive a check representing all unpaid
wages accrued through May 6 2005, all accrued vacation, and any unreimbursed
expenses.

    (b)        Following the Executive’s resignation, the Company will make
severance payments to the Executive in the total gross amount of $100,000.00
which will be paid bi-weekly, in equal installments of $7,692.31, on the
Company’s customary pay dates. The company will withhold taxes and other sums
from the severance payments as required by law.

    (c)        If the Executive makes a timely election, pursuant to COBRA, to
continue his participation in eligible employee benefits programs sponsored by
the Company, then the Company shall pay the costs associated with the
continuation of such benefits for a period of six months following the date of
the Executive’s resignation. The Executive may continue his participation
following the end of that six month period, at his own cost, in accordance with
and to the extent permitted by COBRA.

    (d)        The Executive agrees to pay all personal taxes relating to or
arising from any payment made pursuant to this agreement, as necessary in excess
of the taxes withheld. The Executive will indemnify the Company from and against
all claims by any party arising from the Executive’s failure or refusal to pay
taxes due (in excess of the taxes withheld) or claimed to be due, including
costs and attorneys’ fees.

    2.        Release. The Executive, for himself, his heirs, personal
representatives and assigns, and any other person or entity that could or might
act on his behalf (collectively, “Releasers”), hereby fully and forever release
and discharge the Company, its present and future affiliates and subsidiaries,
and each of their past and present officers, directors, employees, shareholders,
independent contractors, attorneys, insurers and any and all other persons or
entities that are now or may become liable to any Releaser due to any Releasee’s
act or omission (collectively, “Releasees”) of and from any and all actions,
causes of action, claims, demands, costs and expenses, including attorneys’
fees, of every kind and nature whatsoever, in law or in equity, whether now
known or unknown, that Releasers, or any person acting under any of them, may
now have, or claim at any future time to have, based in whole or in part upon
any act or omission occurring on or before the Effective Date, without regard to
present actual knowledge of such acts or omissions, including specifically, but
not by way of limitation, matters which may arise at common law, such as breach
of contract, express or implied, promissory estoppel, wrongful discharge,
tortious interference with contractual rights, infliction of emotional distress,
defamation, or under federal, state or local laws, such as the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the National Labor
Relations Act, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Rehabilitation Act of 1973, the Equal Pay Act, the
Americans with Disabilities Act, and the Colorado Civil Rights Act; EXCEPT for
the rights and obligations created by this agreement; AND EXCEPT for any vested
rights under any pension, retirement, profit sharing or similar plan. The
Executive hereby warrants that he has not assigned or transferred to any person
any portion of any claim which is released, waived and discharged above. The
Executive further states and agrees that he has not experienced any illness,
injury, or disability compensable or recoverable under the worker’s compensation
laws of any state that has not been reported to the Company as of the Effective
Date, and the Executive agrees that he will not file a worker’s compensation
claim asserting the existence of any such illness, injury, or disability. The
Executive understands and agrees that by signing this agreement he is giving up
his right to bring any legal claim against the Company concerning, directly or
indirectly, the Executive’s employment relationship with the Company, including
his separation from employment. The Executive agrees that this legal release is
intended to be interpreted in the broadest possible manner in favor of the
Company, to include all actual or potential legal claims that the Executive may
have against the Company, except as specifically provided otherwise in this
agreement.

      3. Acknowledgment of Rights Under the Older Worker’s Benefits Protection
Act.

    (a)        The Executive agrees and acknowledges that he: (i) understands
the language used in this agreement and the agreement’s legal effect; (ii)
understands that by signing this agreement he is giving up the right to sue the
Company for age discrimination; (iii) will receive compensation under this
agreement to which he would not have been entitled without signing this
agreement; (iv) has been advised by the Company to consult with an attorney
before signing this agreement; and (v) was given no less than twenty-one days to
consider whether to sign this agreement.

    (b)        For a period of seven days after the Effective Date, the
Executive may, in his sole discretion, rescind this agreement, by delivering a
written notice of rescission to the Company. If the Executive rescinds this
agreement within seven calendar days after the Effective Date, this agreement
shall be void, all actions taken pursuant to this agreement shall be reversed,
and neither this agreement nor the fact of or circumstances surrounding its
execution shall be admissible for any purpose whatsoever in any proceeding
between the parties, except in connection with a claim or defense involving the
validity or effective rescission of this agreement. If the Executive does not
rescind this agreement within seven calendar days after the Effective Date, this
agreement shall become final and binding and shall be irrevocable.

    4.        Cooperation.

    (a)        Following his resignation, the Executive shall remain reasonably
available to respond to inquiries concerning matters within his former purview
as Senior Vice President – Chief Operating Officer on an as-needed and
as-requested basis. The Company shall exercise reasonable efforts to avoid
conflicts between such requests and the Executive’s other commitments, and the
Executive shall exercise reasonable efforts to respond to the Company’s
inquiries in a timely manner, notwithstanding other commitments.

    (b)        The Executive acknowledges that because of his position with the
Company, he may possess information that may be relevant to or discoverable in
litigation in which the Company is involved or may in the future be involved.
The Executive agrees that he shall testify truthfully in connection with any
such litigation, shall cooperate with the Company in connection with such
litigation, and that his duty of cooperation shall include an obligation to meet
with the Company’s representatives and/or counsel concerning such litigation at
such times and places as the Company, in its sole discretion, deems necessary,
and to appear for deposition upon the Company’s request and without a subpoena,
provided however the Company shall reimburse the Executive for all reasonable
out of pocket expenses incurred.

    5.        Non-Solicitation. For a period of one year following the date of
the Executive’s resignation, the Executive shall not without the Company’s prior
written consent directly or indirectly (a) cause or attempt to cause any
employee, agent or contractor of the Company to terminate his or her employment,
agency or contractor relationship with the Company; (b) interfere or attempt to
interfere with the relationship between the Company and any employee, agent or
contractor; (c) hire or attempt to hire any employee of the Company.

    6.        Non-Disparagement. Unless otherwise required by a court of
competent jurisdiction or pursuant to any recognized subpoena power or as is
reasonably necessary in connection with any adversarial process between the
Executive and a Company, the Executive agrees and promises that he will not make
any oral or written statements or reveal any information to any person, company,
or agency which may be construed to be negative, disparaging or damaging to the
reputation or business of the Company, its subsidiaries, directors, officers or
affiliates, or which would interfere in any way with the business relations
between that Company or any of its subsidiaries or affiliates and any of their
customers or potential customers. Unless otherwise required by a court of
competent jurisdiction or pursuant to any recognized subpoena power or as is
reasonably necessary in connection with any adversarial process between the
Executive and the Company, the Company agrees and promises that it will not make
any oral or written statements or reveal any information to any person, company,
or agency which may be construed to be negative, disparaging or damaging to the
reputation of the Executive.

    7.        Protection of Trade Secrets and Confidential Information.

    (a)        Definition of “Confidential Information.” “Confidential
Information” means all nonpublic information (whether in paper or electronic
form, or contained in the Executive’s memory, or otherwise stored or recorded)
relating to or arising from the Company’s business, including, without
limitation, trade secrets used, developed or acquired by the Company in
connection with its business. Without limiting the generality of the foregoing,
“Confidential Information” shall specifically include all information concerning
the manner and details of the Company’s operation, organization and management;
financial information and/or documents and nonpublic policies, procedures and
other printed, written or electronic material generated or used in connection
with the Company’s business; the Company’s business plans and strategies; the
details of the Company’s relationships with the distributors, contractors and
vendors utilized in the Company’s business; nonpublic forms, contracts and other
documents used in the Company’s business; all information concerning the
Company’s employees, agents and contractors, including without limitation such
persons’ compensation, benefits, skills, abilities, experience, knowledge and
shortcomings, if any; the nature and content of computer software used in the
Company’s business, whether proprietary to the Company or used by the Company
under license from a third party; and all other information concerning the
Company’s concepts, prospects, employees, agents, contractors, earnings,
products, services, equipment, systems, and/or prospective and executed
contracts and other business arrangements. “Confidential Information” does not
include information that is in the public domain through no wrongful act on the
part of the Executive.

    (b)        The Executive’s Use of Confidential Information. The Executive
shall not, without the Company’s prior written consent, at any time, directly or
indirectly: (i) use any Confidential Information to compete with the Company in
any manner; or (ii) disclose or otherwise communicate any Confidential
Information to any person or entity.

    (c)        Acknowledgments. The Executive acknowledges that during the
Executive’s employment with the Company, the Executive had access to
Confidential Information, all of which was made accessible to the Executive only
in strict confidence; that unauthorized disclosure of Confidential Information
will damage the Company’s business; that Confidential Information would be
susceptible to immediate competitive application by a competitor of the Company;
that the Company’s business is substantially dependent on access to and the
continuing secrecy of Confidential Information; that Confidential Information is
novel, unique to the Company and known only to the Executive, the Company and
certain key employees and contractors of the Company; that the Company shall at
all times retain ownership and control of all Confidential Information; and that
the restrictions contained in this agreement are reasonable and necessary for
the protection of the Company’s legitimate business interests.

    (d)        Records Containing Confidential Information. “Confidential
Records” means all documents and other records, whether in paper, electronic or
other form, that contain or reflect any Confidential Information. All
Confidential Records prepared by or provided to the Executive are and shall
remain the Company’s property. The Executive warrants and represents that he has
delivered to the Company (and has not kept in his possession) all Confidential
Records and all other Company property in the Executive’s possession or control.

    (e)        Remedies for Breach. The Executive acknowledges that if he
breaches any obligation under subparagraphs (a) through (d) above, the Company
will suffer immediate and irreparable harm and damage for which money alone
cannot fully compensate the Company. The Executive therefore agrees that upon
such breach or threatened breach, the Company shall be entitled to a temporary
restraining order, preliminary injunction, permanent injunction or other
injunctive relief, without posting any bond or other security, compelling the
Executive to comply will any or all such provisions. This paragraph shall not be
construed as an election of any remedy, or as a waiver of any right available to
the Company under this agreement or the law, including the right to seek damages
from the Executive for a breach of subparagraphs (a) through (d) above.

    8.        Scope of Agreement; Enforceability. This Agreement constitutes the
entire understanding and agreement between the Company and the Executive with
regard to all matters herein and supersedes all prior oral and written
agreements and understandings of the parties with respect to such matters,
whether express or implied, other than the Employment Agreement and the stock
option agreements.

        This Agreement shall inure to the benefit of and be enforceable by the
Executive’s heirs, beneficiaries and/or legal representatives. This Agreement
shall inure to the benefit of and be binding upon the Company and its respective
successors and assigns.

        The invalidity or unenforceability of a particular provision of this
Agreement shall not affect the enforceability of any other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

    9.        Amendments/Waiver. This Agreement may not be amended, waived, or
modified otherwise than by a written agreement executed by the parties to this
Agreement or their respective successors and legal representatives. No waiver by
any party to this Agreement of any breach of any term, provision or condition of
this Agreement by the other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same time, or any prior or subsequent
time.

    10.        Colorado Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Colorado without reference to its
choice of law provisions.

    11.        Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

        IN WITNESS WHEREOF, the Company and the Executive have caused this
Agreement to be executed as of the date first above written.

CHAMPPS ENTERTAINMENT, INC.

By:  /s/ Michael P. O'Donnell
Name:Michael P. O'Donnell
Title:Chief Exeuctive Officer

/s/ Donnie N. Lamb